Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered April 29, 1996, convicting him of murder in the second degree (three counts), attempted murder in the first degree, and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention the trial court did not improperly preclude him from presenting evidence that another person had a motive for committing the crimes with which he was charged. The defense counsel’s bare allegations did no more than raise a mere suspicion that another person committed the crimes and failed to show a clear link between that third party and the crimes (see, People v McDonald, 231 AD2d 647; People v DiPalo, 221 AD2d 463).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Pizzuto, J. P., Joy, Florio and Luciano, JJ., concur.